Judgment unanimously affirmed. Memorandum: In the absence of evidence to support an inference that James Tyson took part in the preparation or perpetration of the bombing, or that he counseled, induced or encouraged it (CPL 60.22 [2]; see, People v Wheatman, 31 NY2d 12, cert denied sub nom. Marcus v New York, 409 US 1027), the trial court properly denied defendant’s request to have the jury determine whether Tyson was an accomplice (see, People v Tucker, 72 NY2d 849). Defendant was not denied effective assistance of counsel at trial. His counsel’s conduct "might well have been pursued by a reasonably competent attorney” (People v Satterfield, 66 NY2d 796, 799). Defendant’s contention that he was deprived of a fair trial by the People’s loss of several photographs is without merit. The photographs were not relevant to any possible defense. In view of the heinous nature of the crime, we do not find the sentence imposed to be harsh and excessive. The remaining issues raised by defendant were not preserved and we decline to reach them in the interest of justice. (Appeal from Judgment *1087of Erie County Court, D’Amico, J. — Murder, 2nd Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.